DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 refers to the organic solvent of claim 1, but claim 1 does not contain an organic solvent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, US 5,968,491.
Richardson teaches a shower gel or bath foam comprising 5% C11-17 alkyl methyl glucamide, 1.5% anionic surfactant, 0.5% cocoamphoacetate, 0.5% cocoamidopropyl betaine, and the balance water (col. 11, example VII).  Though not stated explicitly by the reference, persons of skill in the art and consumers alike understand that shower gels and bath foams may be dispensed from spray containers ubiquitous in the art.

Claims 1-10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wierenga et al, US 5,919,312.
Wierenga et al teach a dishwashing composition comprising up to 10% C5-31 alkyl methyl glucamide, up to 10% alkyl dimethyl amine oxide, and the balance water (claims 1, 9, and 10).  These compositions may be dispensed from a manual or aerosol sprayer (col. 9, lines 3-6) and so it would be obvious to dispense the above composition using this method. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endlein et al, US 6,720,300.
Endlein et al teach a hard surface cleaner comprising 3% C12-14 alkyl methyl glucamide, 3% amphoteric surfactant, 3% glycol ether solvent, and the balance water (col. 7, example XI).  Preferred surfactants of the invention include lauryl dimethyl amine oxide (example V), cocoamidopropyl betaine (example VIII), and ethoxylated alcohol nonionic surfactants (examples XII-XV).  It would have been obvious for one of ordinary skill in the art to use well-known and typical surfactants used in hard surface cleaners with confidence of forming an effective hard surface cleaner.  Though not stated explicitly by the reference, persons of skill in the art and consumers alike understand that hard surface cleaners may be dispensed from spray containers ubiquitous in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glucamides and amineoxides/betaines are well-known surfactants used in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761